               Case 2:20-cv-10458-SVW-AFM Document 13 Filed 02/09/21 Page 1 of 2 Page ID #:65



                     1      ames T. Derfler (SBN 180367)
                     2      Marlene J. Torres (SBN 331667)
                            WALSH MCKEAN FURCOLO LLP
                     3      550 W. C St., Suite 950
                     4      San Diego, CA 92101-8569
                            Telephone: (619) 232-8486
                     5      Facsimile: (619) 232-2691
                     6      jderfler@wmfllp.com
                            mtorres@wmfllp.com
                     7
                            Attorneys for Plaintiff
                     8
                            ADMIRAL INSURANCE COMPANY
                     9
                  10                              UNITED STATES DISTRICT COURT
                  11                             CENTRAL DISTRICT OF CALIFORNIA
                  12
                            ADMIRAL INSURANCE COMPANY, CASE NO. 2:20-cv-10458-SVW-AFM
                  13
                            a Corporation,
                                                       PLAINTIFF'S REQUEST FOR
                  14                                   DISMISSAL OF COMPLAINT
                                  Plaintiff,           WITHOUT PREJUDICE
                  15
                                  v.                   [FRCP Rule 41(a)(1)]
                  16
                                                                          District Judge:
                  17                                                      Hon. Stephen V. Wilson
                            CARLYLE/GALAXY SAN PEDRO,
                  18        L.P., a Limited Partnership,                  Magistrate Judge:
                                                                          Hon. Alexander F. MacKinnon
                  19
                                  Defendants.
                  20

                  21

                  22              Plaintiff Admiral Insurance Company (Admiral), pursuant to Rule 41(a)(1)
                  23        of the Federal Rules of Civil Procedure, hereby dismisses all causes of action in the
                  24        complaint against defendant Carlyle/Galaxy San Pedro, L.P. (Carlyle/Galaxy)
                  25        without prejudice.
                  26        ///
                  27        ///
                  28
WALSH MCKEAN FURCOLO LLP                                              1
    550 WEST C STREET
         SUITE 950                                                        REQUEST FOR DISMISSAL WITHOUT PREJUDICE
  SAN DIEGO, CALIFORNIA
           92101                                                                     Case No. 2:20-cv-10458-SVW (AFMx)
 TELEPHONE (619) 232-8486
               Case 2:20-cv-10458-SVW-AFM Document 13 Filed 02/09/21 Page 2 of 2 Page ID #:66



                     1            Admiral is dismissing this action because there is no diversity jurisdiction
                     2      pursuant to 28 U.S.C. § 1332, in that plaintiff and defendant are citizens of the
                     3      State of Delaware.
                     4            Carlyle/Galaxy has neither filed an answer to the complaint nor a motion for
                     5      summary judgment as to the claims asserted in the complaint. Therefore, dismissal
                     6      under Rule 41(a)(1) is appropriate.
                     7

                     8      DATED: February 9, 2021                WALSH MCKEAN FURCOLO LLP
                     9
                  10                                               By: /s/ James T. Derfler
                  11                                                 JAMES T. DERFLER
                                                                     MARLENE J. TORRES
                  12                                                 Attorneys for Plaintiff
                  13                                                 ADMIRAL INSURANCE COMPANY
                  14

                  15

                  16

                  17

                  18

                  19
                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
WALSH MCKEAN FURCOLO LLP                                              2
    550 WEST C STREET
         SUITE 950                                                        REQUEST FOR DISMISSAL WITHOUT PREJUDICE
  SAN DIEGO, CALIFORNIA
           92101                                                                     Case No. 2:20-cv-10458-SVW (AFMx)
 TELEPHONE (619) 232-8486
